Citation Nr: 0905260	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound of the right ankle, with injury to Muscle Group 
X, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to 
March 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2007 the Veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of the testimony offered at this hearing has 
been associated with the record.  

This matter was last before the Board in May 2007 when it was 
remanded for further development.  That development has been 
completed and the matter is now ready for consideration by 
the Board.

At an August 2008 examination, the examiner noted that the 
Veteran had an antalgic gait and favored the right leg/ankle 
due to pain, and had some calluses on the bottom of the left 
foot due to the service-connected disability.  The matter of 
secondary service connection for calluses of the left foot, 
which is a separately ratable disorder and not inextricably 
intertwined with the issue at hand, is referred to the RO for 
appropriate action.    


FINDINGS OF FACT

Throughout the relevant period, the residuals of a gunshot 
wound of the right ankle, with injury to Muscle Group X, have 
manifested by small retained metal fragments, without 
evidence of appreciable muscle loss or more than moderate 
impairment of muscle function; the residual scarring 
associated with this injury measures less than 39 square (sq) 
centimeters (cm) and has been asymptomatic in all respects.  



CONCLUSION OF LAW

The criteria for an increased rating for the residuals of a 
gunshot wound of the right ankle, with injury to Muscle Group 
X, currently rated as 10 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.55, 4.56, 4.73 Diagnostic Code 5310 (2008), 
4.118, Diagnostic Codes 7801-7804 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not entirely provided in this case.  Although 
the appellant received inadequate notice and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a February 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that his 
condition "ha[d] increased in severity."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  

It is acknowledged that the VCAA letter sent to the veteran 
in February 2003 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
veteran's employment and daily life, nor did it provide the 
rating criteria applicable to this case.  Similarly, the 
later letter from the RO in March 2006, while explaining in 
general the principles for rating disabilities, did not 
contain the specific criteria for the instant appeal.  
Therefore, to this extent, the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Nevertheless, the Veteran presented 
detailed sworn oral testimony at his February 2007 hearing 
during which he clearly demonstrated the elements in his case 
that were required for a higher rating.  Additionally, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891.

VA has obtained the Veteran's service treatment records, 
Social Security Administration (SSA) disability records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained opinions as to the 
severity of his disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Muscle disabilities will be evaluated under the following 
criteria:

(a)  An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.   

(b)  A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.   
(c)  For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.   

(d)  Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

(1)  Slight disability of muscles.  (i)  Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii)  History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2)  Moderate disability of muscles.  (i)  Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile,  residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 

(3)  Moderately severe disability of muscles. (i)  Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 

(4)  Severe disability of muscles.  (i)  Type of injury.  
Through and through or deep  penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged  infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
(ii)  History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D)  Visible 
or measurable atrophy.  (E)  Adaptive contraction of an 
opposing group of muscles.  (F)  Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G)  
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.  

Muscle Group X, the intrinsic muscles of the foot, function 
in movement of the forefoot and toes and propulsion thrust in 
walking.  The plantar muscles are: (1) flexor digitorum 
brevis; (2) abductor hallucis; (3) abductor digiti minimi; 
(4) quadratus plantae; (5) lumbricales; (6) flexor hallucis  
brevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; and (9) dorsal and plantar interossei.  Other 
important plantar structures are:  Plantar aponeurosis, long 
plantar and calcaneonavicular ligament, tendons of posterior 
tibial, peroneus longus, and long flexors of great and little 
toes.  Plantar muscle injury will be rated as 30 percent 
disabling where severe, 20 percent disabling where moderately 
severe, 10 percent disabling where moderate and 
noncompensable where slight.  The dorsal muscles are:  (1) 
Extensor hallucis brevis; and (2) extensor digitorum brevis.  
Other important dorsal structures are: cruciate, crural, 
deltoid, and other ligaments; tendons of long extensors of 
toes and peronei muscles.  Dorsal muscle injury will be rated 
as 20 percent disabling where severe, 10 percent disabling 
where moderately severe, 10 percent disabling where moderate 
and noncompensable where slight.  38 C.F.R. § 4.73, 
Diagnostic Code 5310 (2008). 



Factual Background

The Veteran contends that his wound residuals merit more than 
a 10 percent disability rating.  

The service treatment records show that the Veteran was shot 
in the right heel below the medial malleolus with a .38 
caliber pistol in September 1972.  A gunshot wound, right 
ankle, with posterior tibial artery involvement, but no major 
nerve involvement was diagnosed.  There was no exit wound.  A 
day after the injury, the gunshot wound was debrided and the 
bullet was removed.  He had a fairly uneventful hospital 
course with progressive wound healing.  After 20 days, he was 
released from the hospital.  A July 1973 X-ray of the right 
ankle showed numerous tiny metallic fragments in the soft 
tissues just posterior to the right ankle joint with no 
significant bony abnormality.  

An August 2002 VA prosthetics note documents that the Veteran 
was referred to physical therapy for issuance of a single 
point cane to facilitate ambulation secondary to a service-
connected injury to the right foot.  It was noted that the 
Veteran ambulated to the clinic without the use of an 
ambulatory assistive device and that he demonstrated an 
antalgic gait pattern with decreased stance time on the 
right.  The Veteran was issued a single point cane and 
demonstrated safe and independent ambulation with the cane. 

In September 2002, the Veteran filed his claim for an 
increased evaluation.  In November 2002 the Veteran related 
that he had had about 20 years of increased pain in the right 
ankle, with the last 4 years being more severe.  He stated 
that he could only walk about a block or two before he would 
have to rest due to foot pain.  Examination of the medial 
aspect of the right foot noted a scar occurring along the 
medial malleolus and extending forward slightly.  Palpation 
of the area was moderately tender with negative Tinel sign as 
far as radiating symptoms.  Active range of motion of the 
foot was full, although the Veteran complained of tenderness 
on all extreme range of motion points.  A contemporaneous VA 
X-ray report notes no fractures or acute osseous 
abnormalities of the right ankle.  Metallic fragments 
posterior to the posterior malleolus and overlying the 
posterior talus were noted as unchanged in comparison to a 
March 2002 X-ray report.  Mild tibial talar subchondral 
sclerosis was noted.  The X-ray report notes an impression of 
stable ankle, mild osteoarthritis with findings of previous 
gunshot wound.  A November 2002 VA note documents possible 
hypersensitivity of the posterior tibial nerve.  

In April 2003 the Veteran was afforded a VA muscles 
examination in furtherance of substantiating his claim.  The 
examiner noted the history of injury and surgical repair and 
noted that muscle group X was injured.  The examiner found no 
associated injuries, particularly any affecting bony 
structures, nerves, or vascular structures.  Also noted was 
pain in the right foot with dorsiflexion and plantarflexion, 
which interfered with his activity of walking greater than 
four blocks or standing greater than 30 minutes.  A small 
entry wound was noted as was a 10 cm. surgical scar in an L-
shaped configuration posterior to the medial malleolus.  
There was no acute sensitivity or tenderness to the scar.  
The Veteran had atrophy of the right calf at 36 cm. compared 
to the left calf at 37 cm.  Intrinsic atrophy of the right 
foot was noted.  With respect to nerve damage, it was noted 
that the Veteran had decreased sensation to the Semmes-
Weinstein filament along the distribution of the posterior 
tibial nerves.  The Veteran had decreased muscle strength 
upon rising on his heels or toes at the level of 4/5.  Muscle 
group X was able to move the joint independently to use 
ranges of motion, but with limitation by pain and weakness.  
The examiner diagnosed a gunshot wound of the ankle with 
residual weakness of muscle group X. 

In April 2003 the Veteran was also afforded a VA joints 
examination with respect to the right ankle.  The Veteran 
related subjective complaints similar to those offered at his 
muscles examination, but also complained of numbness from his 
ankle to his toes that occurred intermittently each day, as 
well as aching and stiffness with weather changes.  It was 
noted that the Veteran wore a lace-on brace on this ankle and 
used a cane to assist with ambulation.  Dorsiflexion of the 
ankle was zero to 15 out of 20 degrees.  Plantar flexion was 
from zero to 35 out of 45 degrees.  The joint was painful on 
extremes of dorsiflexion, plantar flexion, inversion and 
eversion.  There were no additional limitations noted with 
repetition of movement related to pain, fatigue, 
incoordination, weakness or lack of endurance.  Painful 
motion and weakness were noted as was an inability to rise on 
the toes or dorsiflex the feet in a standing position.  A 
well-healed 10 cm. L-shaped scar in the medial malleolus was 
noted.  The Veteran had atrophy of the right calf at 36 cm. 
compared to the left at 37 cm.  He had an antalgic gait with 
limitations on weight bearing on his right metatarsal pad.  
There was no ankylosis.  The examiner diagnosed degenerative 
joint disease, right ankle, status post gunshot wound, as 
well as atrophy, right calf, secondary to herniated nucleus 
pulposis, lumbar spine.  

In November 2003 the Veteran was once again provided a VA 
examination of the right ankle.  He reported similar 
subjective complaints as outlined above, and admitted to 
pain, stiffness, swelling, weakness, fatigue, lack of 
endurance, locking and instability of the right ankle.  It 
was noted that the Veteran used a cane for the right ankle.  
The Veteran admitted to flare-ups, stating that standing 
greater than 40 minutes or walking one block would cause 
severe pain lasting 12 hours, losing 40 percent of function.  
His treatment involved pain medication, rest and elevation.  
At the time of the examination, the Veteran reported pain at 
a level of 3/10.  Visual inspection of the right ankle 
revealed a well-healed, non-tender surgical scar measuring 7 
cm. on the medial aspect posterior to the medial malleolus 
and 3 cm. on the lateral side of the ankle posterior to the 
medial malleolus in the area of the Achilles tendon.  
Palpation of the right ankle showed mild tenderness with a 
negative Tinel sign.  Dorsiflexion was from zero to 10 out of 
20 degrees.  Plantar flexion was from zero to 30 out of 45 
degrees.  Inversion was from zero to 20 out of 30 degrees.  
Eversion was from zero to 10 out of 20 degrees.  Painful 
motion on use was noted, but the Veteran did not have 
weakened movement against resistance, excessive fatigability 
with use, incoordination or lack of endurance.  The examiner 
diagnosed stable right ankle with mild osteoarthritis with 
findings of previous gunshot wound as well as 
hypersensitivity of the posterior tibial nerve of the right 
ankle.  

At his February 2007 travel Board hearing, the Veteran 
related complaints regarding the right ankle similar to those 
offered at previous VA examinations.  He elaborated that he 
had swelling in the right ankle that never went away, as well 
as feeling "pins and needles" and numbness in his ankle and 
leg, which sometimes prevented him from driving.  With 
respect to the numbness of the leg, the Veteran related that 
he was scheduled for a magnetic resonance imaging (MRI) to 
address it.  He reported using a cane, but that he had quit 
using an ankle brace because it did not alleviate the 
numbness or other symptomatology.  He reported having an 
unpleasant feeling if there was something tight around his 
ankle and that he would wear his shoes loosely on this foot.  

In March 2007 the Veteran received an MRI at the VA medical 
center.  This MRI related to the low back and showed 
degenerative changes at the lower 2 lumbar levels, but no 
fracture or slippage.  It also showed mild diffuse bulging of 
the annulus at the lower 3 lumbar levels and a questionable 
early central disc herniation at the L4-5 level.  No central 
or foraminal stenosis was seen at any level. 

Ultimately, and in accordance with the Board's May 2007 
remand, the Veteran was afforded a VA examination in August 
2008.  The examiner noted the history of the gunshot wound 
and described it as "through and through" as well as the 
Board's remand instructions.  At the time of the examination, 
the Veteran related that the symptoms of his right foot and 
ankle had essentially stabilized and had persisted through 
the years.  He related the symptoms of stiffness, pain, 
occasional swelling and numbness/loss of sensation around the 
medial aspect of the ankle.  No locking or ankylosis was 
noted.  The Veteran took pain killers as needed and reported 
wearing an ankle brace at times.  It was noted that the 
Veteran had and antalgic gait and favored the right leg/ankle 
due to pain, and thus had some calluses on the bottom of the 
left foot.  The Veteran reported avoiding stairs due to pain 
and stiffness of the right ankle.  He related that he had 
retired in 1995 due to back pain.  At the time, the Veteran 
related that he was then attending college and walked from 
his car to his classes and between buildings from one class 
to another.  The examiner noted that in watching the Veteran 
walk and get up and down from the examination table that it 
appeared that his low back disability was the most limiting 
factor in terms of ambulation and exercise.  

Forward thrusting and propulsion of the right ankle was 
intact and normal in appearance.  The examiner made several 
observations of the Veteran ambulating and noted that he was 
able to rise up on his heels and toes bilaterally, although 
it caused pain and faltering.  The power of the intrinsics of 
the foot, gastrocnemius and soleus muscles, extensors and 
flexors of the toes, invertors and evertors were all measured 
and normal, and equal to that of the normal left foot.  The 
muscle groups of the feet and legs were symmetrical in bulk, 
power and appearance.  No muscle mass was decreased or 
missing.  Movement of the forefoot and toes and the thrust of 
forward propulsion during ambulation were intact, and 
essentially normal, other than the effect of pain.  Testing 
of muscle power in the feet and legs produced pain, which 
seemed to be localized in the right ankle joint.

The examiner obtained range of motion metrics and noted a 
decrease of 5 degrees in all planes.  Dorsiflexion was 15/20 
degrees.  Plantar flexion was 40/45 degrees.  Inversion was 
25/30 degrees.  Eversion was 15/20 degrees.  Repetition times 
3 and resistance produced pain, but did not reduce the range 
of motion or the function of these maneuvers.  The Veteran 
related a subjective fatigability and loss of endurance to 
prolonged walking.  Further examination showed a stable right 
ankle, with a negative drawer's sign.  There was no effusion, 
redness or ankylosis.  The examiner noted that he did not 
find any exit wound residuals.  The Achilles tendon was 
intact and aligned well.  

The examiner also addressed involvement of the posterior 
tibial nerve.  He did not find any sensory loss or motor 
weakness relative to the posterior tibial nerve or any other 
nerve in the area of the ankle, foot or lower leg.  Sensation 
to light touch, pin prick, position sense and vibration were 
all intact in the entire right leg and foot, specifically 
around the ankle wound. 

He noted a pigmented surgical scar, longitudinal in 
orientation, measuring 8 cm. in length and .4 cm. in width.  
He noted that the scar, other than being darkly pigmented, 
was uncomplicated, without adhesion, elevation, depression, 
keloid or inflammation, tissue loss, texture abnormalities, 
tenderness or pain upon palpation or constriction.  

In conclusion, the examiner noted the previous radiographs 
showing the retained metallic foreign bodies in the posterior 
aspect of the foot and ankle.  He diagnosed post-traumatic 
degenerative arthritis of the right ankle, essentially 
uncomplicated (pigmentation changes only) surgical scar right 
medial ankle, chronic muscle/tendon strain, right ankle 
(muscle group X) due to remote gunshot wound, assessed as 
moderate in relation to function and severity due to pain, no 
findings of any other muscle group involved and subjective 
symptoms of numbness of the skin around the surgical site, 
but no objective findings of any nerve damage from the injury 
or surgery.
Analysis

The current 10 percent rating is appropriate for a moderate 
muscle injury with small retained metallic fragments.  The 
next higher rating would require a moderately severe injury 
of the plantar muscles with objective evidence of muscle 
damage, such as loss of deep fascia, loss of muscle 
substance, or loss of normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side would demonstrate positive evidence 
of impairment.  In this case, the examinations of the right 
foot have repeatedly shown that there are no appreciable 
muscle deficits, either in palpable muscle damage or muscle 
function.  Although atrophy of the right calf was 
demonstrated, the examiner in 2003 related it to the effects 
of the low back disability.  As of the August 2008 
examination, conducted to identify residuals of the gunshot 
wound, the examiner described no muscle mass that was 
decreased or missing.  

With respect to the dorsal muscles, the next higher rating, a 
maximum 20 percent evaluation, would require a severe injury, 
with objective evidence of ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation would show loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
would swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Although the Veteran 
may feel that his foot wound residuals warrant a higher 
rating, the objective findings of the trained medical 
professionals are significantly more probative and show by a 
preponderance of evidence that the service-connected foot 
wound residuals are not more than moderate and do not 
approximate any applicable criteria for a rating in excess of 
the current 10 percent rating.  As outlined above, 
examination has never shown any such objective findings and 
the examination reports show only moderate impairment, 
particularly lowered threshold of fatigue when compared with 
the sound (left) side.  The Board acknowledges that VA 
examination has resulted in the wound being described as 
"through and through," but points out that the service 
treatment records clearly show that there is no exit wound 
associated with this injury.  Moreover, the Board notes that 
the Veteran's nonservice-connected low back disability 
appears to the most limiting factor in terms of ambulation 
and exercise.  The August 2008 VA examiner concluded that the 
gunshot wound residuals as to due to muscle/tendon strain of 
the right ankle were moderate in relation to function and 
severity due to pain.  This moderate assessment is 
contemplated in the 10 percent rating under DC 5310.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.  
3d 1361 (Fed. Cir. 2001).

Alternatively, the Board has considered whether an evaluation 
in excess of 10 percent is warranted under the DC for 
limitation of motion of the right ankle.  38 C.F.R. § 4.71a, 
DC 5271.  A maximum 20 percent evaluation requires marked 
limitation of motion.  The words "moderate" and "marked" 
as used in the various diagnostic codes are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  Normal ankle dorsiflexion is to 20 degrees, with 
plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  
In this regard, a maximum 20 percent evaluation is not 
warranted.  As outlined above, the Veteran's right ankle has 
retained a good deal of range of motion in all planes of 
motion throughout the course of this claim and appeal, and in 
particular with consideration of the DeLuca factors.  The 
range of motion of the right ankle has been described as 
mildly limited on objective examination (see VA examination 
of 2008, e.g.). Given that this DC and that applicable for 
muscle injury contemplate the same symptoms of motion in the 
same area, separate ratings are not warranted.  38 C.F.R. 
§ 4.14 (2008).   Alternative consideration of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 is not warranted as there has 
never been ankylosis of the right ankle.  Accordingly, in the 
alternative, an evaluation in excess of 10 percent for 
limited range of motion of the right ankle is not warranted.  

The Board also notes that the Veteran could be granted 
separate evaluations for scarring not causing limitation of 
motion as a residual of the gunshot wound to muscle group X.  
In this regard, the Board has considered the potentially 
applicable diagnostic codes pertaining to scars.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2008).  A 
separate compensable evaluation is not warranted for the 
residual scar of the Veteran's gunshot wound and surgery 
because the scar measures less than 39 sq. cm. and has not 
manifested as unstable or painful on examination; it has been 
described as non-tender and asymptomatic consistently 
throughout the course of this clam and appeal (see April 2003 
examination, August 2008 VA examination, e.g.).  Id.  

The Veteran could also possibly be granted a separate 
evaluation for nerve involvement as a residual of his gunshot 
wound.  In this regard, the Board does not find that the 
Veteran has a currently diagnosed nerve disorder as a 
residual of the gunshot wound.  Saliently, as identified in 
the service treatment records, no major nerve involvement was 
noted at the time of the in-service injury.  Moreover, 
although posterior tibial nerve involvement was suspected on 
a few occasions and the veteran has offered subjective 
complaints of numbness, recent VA examination in August 2008 
ruled out the presence of such a disability.  In the absence 
of present disability, a separate rating under the diagnostic 
criteria for nerve involvement is not in order.  

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the right foot 
wound has not significantly changed and uniform rating is 
appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 10 
percent rating.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to an increased rating for the residuals of a 
gunshot wound of the right ankle, with injury to Muscle Group 
X, currently rated as 10 percent disabling, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


